         Case 8:20-bk-11560-TA           Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19                   Desc
                                          Main Document    Page 1 of 84




1    PETER C. ANDERSON
     United States Trustee
2    Frank Cadigan (Bar No. 095666)
     Assistant U.S. Trustee
3    Office of the United States Trustee
     411 West Fourth Street, Suite 7160
4
     Santa Ana, CA 92701-8000
     Telephone: (714) 338-3403
5
     Facsimile: (714) 338-3421
6
     Email: frank.cadigan@usdoj.gov
     Email: queenie.k.ng@usdoj.gov
7

8
                                      UNITED STATES BANKRUPTCY COURT
9
                                       CENTRAL DISTRICT OF CALIFORNIA
10

11
                                                SANTA ANA DIVISION

12    In re:                                                     CASE NUMBER: 8:20-bk-11560-TA

13    JOE ANTHONY SANTA MARIA,                                  CHAPTER 7

14                                                              UNITED STATES TRUSTEE’S MOTION TO
                                                                DELAY ENTRY OF DISCHARGE AND TO
15                                        Debtor.               EXTEND TIME TO FILE A MOTION TO
                                                                CONVERT CASE TO A CASE UNDER
16                                                              CHAPTER 11 TO DECEMBER 15, 2020
                                                                UNDER AND PURSUANT TO 11 U.S.C.§706
17
                                                                Dated: October 13, 2020
18                                                              Time: 11:00 a.m.
                                                                Ctrm:  5B
19

20             TO THE HONORABLE THEODOR C. ALBERT, UNITED STATES BANKRUPTCY
21   JUDGE, DEBTOR JOE ANTHONY SANTA MARIA, DEBTOR’S COUNSEL, THE CHAPTER 7

22
     TRUSTEE, AND ALL OTHER PARTIES IN INTEREST:

23                  PLEASE TAKE NOTICE that on October 13, 2020 at 11:00 a.m., or as soon thereafter as the

24   matter may be heard before the Honorable Theodor C. Albert , United States Bankruptcy Judge, Courtroom

25   5B, Ronald Reagan Federal Building & United States Courthouse, 411 West Fourth Street, Santa Ana, the United States
26
     Trustee for Region 16 (hereafter “U.S. Trustee”) will request that the Court enter an order delaying the entry of
27
     the discharge of the above referenced Debtor, one Joe Anthony Santa Maria, until such time as the United
28
     States Trustee can file a Motion to Convert the above captioned case to a case under Chapter 11, pursuant to 11
                                                            1
         Case 8:20-bk-11560-TA               Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19                            Desc
                                              Main Document    Page 2 of 84



     U.S.C. §706. 1 The current deadline for objecting to discharge is September 14, 2020. Although the United
1

2
     States Trustee is not contemplating objecting to the Debtor’s discharge, the United States Trustee believes that

3    the Debtor has the ability to repay most if not all his non-consumer debt to his creditors, pursuant to a Chapter

4    11 plan, within a three to five year period. 2 As will be more fully set forth below, and in the Declarations
5
     supporting the Motion, the United States Trustee believes that from a purely Schedule I and Schedule J
6
     analysis, which is the test under section 706, the Debtor has more than enough disposable income to fund a
7
     plan, when deducting from the expense side, expenses the United States Trustee believes are inappropriate. 3
8

9                    Moreover, in order to substantiate the United States Trustee suspicions regarding expenses the

10   Debtor is taking, some amount of limited discovery will be necessary in order to verify income, domestic
11   support obligations and deductions taken from the Debtor’s monthly pay for retirement. The United States
12
     Trustee believes that on or before December 15, 2020, he will be in a position to make a determination whether
13
     a motion to convert this case, pursuant to section 706, is warranted.            In the meantime, a delay in entry of
14
     discharge is necessary in order to preserve the standing of the United States Trustee to file a motion under
15
     section 706. The United States Trustee anticipates that the entry of a discharge would create legal and
16

17   procedurally challenges to bringing a motion under section 706 without the extension of time delaying entry of

18   discharge. The extension should not be prejudicial to the Debtor, as the automatic stay remains in place, thus

19   preventing any attempt, on the part of creditors, to pursue collection efforts.
20
                     For these reasons and for the reasons set forth below, the United States Trustee prays for entry of
21
     an order delaying the entry of any discharge through and including December 15, 2020.
22

23

24

25   1 Although section 706 does not establish a time limit for bringing a motion to convert a case to case under Chapter 11, the entry

     of a discharge, prior to the motion being filed, could be problematic. This extension to delay the entry of an order of discharge
26
     is being filed in an abundance of caution.
     2 Upon information and belief, the United States Trustee alleges that the Debtors debts are primarily non-consumer debts and
27
     therefore a motion to dismiss or convert the Chapter 7 case pursuant to a motion filed under section 707(b) would not be
     permissible.
28   3 The Debtor amended Schedule I and J on September 8, 2020 [Dkt#14] and the Office of the United States Trustee is currently

     reviewing the amendments.                                        2
         Case 8:20-bk-11560-TA        Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19               Desc
                                       Main Document    Page 3 of 84



            This motion is based upon this Notice of Motion and Motion, the attached declarations and
1
     exhibits; the pleadings and documents on file herein, upon oral argument as well be presented at the time
2
     of the hearing, and upon such other evidence, both oral and documentary, as may be presented at the time
3
     of the hearing.
4
            ANY OPPOSITION, JOINDER OR OTHER RESPONSIVE PLEADING TO THIS NOTICE OF
5    MOTION AND MOTION MUST BE FILED IN WRITING, AND SERVED ON THE UNITED STATES
6    TRUSTEE AND OTHER PARTIES ENTITLED TO SERVICE AT LEAST FOURTEEN (14) DAYS
7    BEFORE THE DATE SET FOR THE HEARING ON THIS MOTION, AS REQUIRED BY LOCAL

8
     BANKRUPTCY RULE 9013-1(a)(7) AND (11).

9

10                                                PETER C. ANDERSON
11
                                                  UNITED STATES TRUSTEE

12
     Dated: September 10, 2020                    /s/ Frank M. Cadigan
13                                                FRANK M. CADIGAN
                                                  Assistant United States Trustee
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                         3
          Case 8:20-bk-11560-TA               Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19                            Desc
                                               Main Document    Page 4 of 84



         I. FACTUAL BACKGROUND
1

2        1. On May 30, 2020, the Debtor filed a voluntary chapter 7 bankruptcy petition, together with

3             schedules and a statement of financial affairs with an assigned case number of 8:20-bk-11560 TA
4
              [Bankr. Dkt. #1 at bates stamp page 001]. See true and correct copy of the Electronic Docket of
5
              Proceedings which is attached hereto and marked Exhibit “A”.
6
         2. Schedule A/B: Property indicates that the Debtor owns no real property. See Exhibit “B” at bates
7

8
              stamp page 014 a true and correct of which is attached hereto.

9        3. The Debtor lists $121,041.72 4 in priority tax debt, (bates stamp page 031 at Exhibit “B”)
10            $85,494.80 is subject to discharge if the debtor receives a discharge in a chapter 7 bankruptcy
11
              case. 5
12
         4. The Debtor also seeks to discharge $9,474.00 in general unsecured debt. See Exhibit “B” at bates
13
              stamp page 032.
14

15       5. Assuming the Debtor where to receive a discharge in the pending bankruptcy case, the Debtor

16            would arguably be liable and obligated to repay $35,547.32 in non-dischargeable priority tax debt,
17
              having successfully discharged $94,968.87 in combined tax and general unsecured debt.
18
              The Debtor’s Schedule I and J
19
         6. The Debtor’s original Schedule I and Amended Schedule I filed on September 8, 2020 [Dkt#14 at
20

21            Exhibit “C” bates stamp page 063-064] are the same with the same income amounts except for a 3

22            cent difference in combined monthly income. $7,387.57 (Ex. “B” bates stamp page 036) versus
23
              $7,387.60 (Ex. “C” at bates stamp page 064). The payroll deductions taken every month from
24
              Debtor’s $20,573.94 gross pay, which includes $10,685.68 in monthly overtime, are substantial
25

26

27   4The actual amount of tax debt is $121,042.12
     5The Debtor contends that back income taxes are subject to a discharge, if the Debtor receives a bankruptcy discharge in a
28
     chapter 7 case, since the Debtor asserts that some of the debt satisfies the three-year, two-year, 240-day rule. See Exhibit “B” at
     bates stamp page 027.                                            4
         Case 8:20-bk-11560-TA              Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19                           Desc
                                             Main Document    Page 5 of 84



              and totals $13,186.34 each and every month. See Exhibit “C” at bates stamp page 064. These
1

2             monthly payroll deductions will be the subject of investigation. The United States Trustee believes

3             that many of these payroll deductions are inappropriate and should be disallowed, therefore freeing
4
              up additional income to fund a plan, even without taking into consider that Debtor’s overtime
5
              compensation. 6
6
         7.   The Amended Schedule J adds additional expenses that were not included in the original Schedule
7

8
              J filed with the Petition. Added to the Amended Schedule J were payments to the IRS and

9             Franchise Tax Board of $523.61 and $59.83 respectively, therefore reducing the Debtor’s
10            disposable income from $1,613.57 (Ex. B at bates stamp page 038) to $530.16 (Ex. C at bates
11
              stamp page 066). 7
12
         II. THE NECESSITY FOR EXTENDING THE DEADLINE TO OBJECT TO DISCHARGE
13             TO DECEMBER 15, 2020
14

15       As more fully set forth in the Declaration of Frank M. Cadigan, filed concurrently herewith, the Debtor

16   and his attorney Nicholas W. Gebelt have been cooperative, especially Mr. Gebelt, who offered, with the
17
     consent of his client, to stipulate to a 30 day extension of time delaying entry of an order of discharge, to
18
     allow the United States Trustee to complete his investigation. However, an extension of time through
19
     October 15, 2020 is simply not enough time for the Office of the United States Trustee to complete what it
20

21   has to do, before bringing a motion to convert this case to Chapter 11, if that is what is ultimately decided.

22

23

24

25   6 In both the original Schedule I and Amended Schedule I the Debtor states that with respect to his overtime compensation,

     Debtor was recently informed by his employer that overtime will be reduced due to tax reduction revenues and anticipates that
26
     this will impact Debtor’s future overtime revenue in the coming months. The Debtor did not provide any corroborating
     evidence to substantiate the statement nor did the Debtor indicate that if overtime was reduced for the fire department that he
27
     would be impacted.
     7 The Debtor indicates that the reason for the increases in expenses on Amended Schedule J is due to an anticipated $500.00 per
28
     month car payment, as the Debtor indicates he needs a new vehicle and non-dischargeable payments to the taxing authorities for
     obligations that would not be discharged, even if the Debtor were5 to receive a discharge in the chapter 7 case.
          Case 8:20-bk-11560-TA              Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19                           Desc
                                              Main Document    Page 6 of 84



          The Debtor is a fire fighter with the Los Angeles Fire Department. He owns no real property. He is
1

2    not married but supports a girl friend and a small child. 8 According to the Debtor’s Statement of Financial

3    Affairs he made $182,639.00 in 2018; $208,692.00 in 2019 and from January 1, 2020 through May 30,
4
     2020 already bankrolled $104,880.15 with seven months left in the 2020 calendar year. His entire debt
5
     obligations of non-consumer debt total $130,516.12. His payroll deductions are astronomical. What we
6
     have here is an high income earner with low debt who is seeking to discharge roughly $95,000 of that debt
7

8
     mostly consisting of taxes the Debtor never paid. Before the Office of the United States Trustee can let

9    that happen, a thorough and exhaustive analysis needs to be conducted to ensure that this Debtor is not
10   abusing the system. 9
11
                 The recent amendments to Schedule J decreasing net disposal income by over $1,000.00 per month
12
     needs to be addressed and explained along with the deductions taken every month from the Debtor’s
13
     payroll check. Many of these deductions appear inappropriate and should not be allowed. See Ex. B at
14

15   bates stamp page 036. 10 The Debtor’s unverified assertions that declining tax revenue may impact his

16   overtime need to be further addressed and more fully investigated for accuracy. 11
17
          III.      MEMORANDUM OF POINTS AND AUTHORITIES
18
                 Although there is no time limit for filing a motion to convert a case to chapter 11 under section
19
          706, the case law out there suggests that any such motion to convert a chapter 7 case to chapter 11
20

21        should be filed before the date a discharge is entered. There are several cases where motions to

22        convert a chapter 7 case to a case under chapter 11 were filed pursuant to section 706 where either the
23
          parties stipulated to an extension of time or motions were filed to extend time. See In re Baker, 503
24

25   8 It remains unclear whether domestic support obligations deducted from the Debtors payroll are voluntary or pursuant to a

     court order. See Exhibit “B” at page 036.
26   9 If the majority of the Debtor’s debt was consumer debt as opposed to non-consumer debt the Debtor would be subject to a

     dismissal motion pursuant to 11 U.S.C. §707(b).
27
     10Payroll deductions at 5a.; 5c.; 5d, and 5f appear questionable.
28   11Firefighters, like police and medical professionals are essential and unsubstantiated assertions that overtime may be reduced
     needs to be verified for an accurate Schedule I and J analysis. 6
          Case 8:20-bk-11560-TA             Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19                          Desc
                                             Main Document    Page 7 of 84



          B.R. 751 (Bankr. M.D. Fla. 2013); In re Gordon, 465 B.r. 683 (Bankr. N.D. Ga. 2012). The limited
1

2         research conducted by the Office of the United States Trustee has found no case, directly on point,

3         where a motion to convert under section 706 was filed without first obtaining an extension of time to
4
          delay entry of the discharge. 12
5
             Moreover, 11 U.S.C.§105 empowers the court to issue any order, process, or judgment that is
6
          necessary or appropriate to carry out the provisions of this title. The United States Trustee has not
7

8
          stood idly by since this case was filed and did nothing. As more fully set forth in the declaration of

9         Frank M. Cadigan, the Chapter 7 Trustee contacted the Office of the United States Trustee in advance
10        of the first section 341 (a) meeting of creditors and alerted the U.S. Trustee to the issues in this case.
11
          The United States Trustee, although never attending any remote hearings, provided questions for the
12
          Chapter 7 trustee to ask at the hearing along with follow up questions for continued hearings. The
13
          Chapter 7 Trustee constantly reported back to the U.S. Trustee with a summary of responses, along
14

15        with documents that were forwarded to the U.S. Trustee after being sent to the Chapter 7 Trustee by

16        Debtor’s counsel.
17
             Although the United States Trustee is sensitive to the Debtor’s desire to receive his discharge, there
18
          is no immediate prejudice to a delay. Based upon information and belief, a reason for the Debtor filing
19
          a chapter 7 case was to obtain a stay to stop a wage garnishment. The wage garnishment has been
20

21        stayed and is likely to remain stayed pending the conclusion of the U.S. Trustee’s investigation. On

22        the other hand, not granting an extension would force litigation over whether a party in interest has
23
          standing to file a section 706 motion after a discharge has been entered.
24

25

26

27
     12 In the matter of Armando C. De La Peza, Case No.: 2:19-bk-14710-RK the United States Trustee filed a motion to convert
28
     case pursuant to section 706. Debtor questioned the United States Trustee’s standing to file such a motion after entry of a
     discharge. Prior to the issue being heard by the Court the United
                                                                     7 States Trustee withdrew the motion.
         Case 8:20-bk-11560-TA         Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19                Desc
                                        Main Document    Page 8 of 84



            WHEREFORE, the United States Trustee respectfully requests that the Court extend the deadline
1

2    for entry of the order of discharge through and including December 15, 2020, to allow the United States

3    Trustee to complete his investigation on the merits of filing a motion to convert the current chapter 7 case
4
     to a case under chapter 11 pursuant to 11 U.S.C. §706.
5
     DATED: September 10, 2020                            UNITED STATES TRUSTEE
6                                                         PETER C. ANDERSON
7

8
                                                          /s/ Frank M. Cadigan
                                                          Frank M. Cadigan
9                                                         Assistant United States Trustee
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                           8
           Case 8:20-bk-11560-TA         Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19                Desc
                                          Main Document    Page 9 of 84



                                     DECLARATION OF FRANK M. CADIGAN
1

2             I, Frank M. Cadigan, declare as follows:

3          1. I am the Assistant United States Trustee for the Santa Ana Divisional Office of the United States
4
              Trustee Program. I make this declaration upon my own personal knowledge.
5
           2. The Office of the United States Trustee initiated an investigation into this case beginning at the
6
              inception of the filing.
7

8
           3. Prior to the initial section 341(a) meeting of creditors, the Office of the United States Trustee was

9             contacted by the Chapter 7 Trustee and informed that the Debtor was a high-income earner, with
10            relatively low debt and questionable deductions.
11
           4. As is standard practice during the current pandemic, the United States Trustee submitted questions
12
              for the Chapter 7 Trustee to ask at the initial section 341(a) meeting and all continued hearings.
13
           5. Through the Chapter 7 Trustee, the U.S. Trustee requested copies of earning statements and further
14

15            explanation on deductions taken by the Debtor.

16         6. The Debtor has recently amended his Schedule I and J and the amendments are being reviewed.
17
           7. The United States Trustee intends to conduct discovery and needs additional time to complete his
18
              investigation to determine if a motion to convert the current chapter 7 case to a case under chapter
19
              11 is warranted.
20

21   ///

22   ///
23
     ///
24

25

26

27

28

                                                             9
         Case 8:20-bk-11560-TA         Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19                 Desc
                                       Main Document    Page 10 of 84



        8. The United States Trustee believes that the current pandemic and current maximum telework
1

2           schedule the Office of the United States Trustee is operating under requires more time to

3           coordinate discovery which is why the U.S. Trustee seeks an extension through December 15,
4
            2020.
5
        I declare under penalty of perjury that the foregoing it true and correct and if called as a witness I
6
     would and could competently testify thereto.
7

8

9           Executed this 10th day of September 2020 at Santa Ana, California.
10

11
                                                           Frank M. Cadigan
12                                                         Frank M. Cadigan

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                          10
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 11 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 12 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 13 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 14 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 15 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 16 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 17 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 18 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 19 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 20 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 21 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 22 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 23 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 24 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 25 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 26 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 27 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 28 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 29 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 30 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 31 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 32 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 33 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 34 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 35 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 36 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 37 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 38 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 39 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 40 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 41 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 42 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 43 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 44 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 45 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 46 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 47 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 48 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 49 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 50 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 51 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 52 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 53 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 54 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 55 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 56 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 57 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 58 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 59 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 60 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 61 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 62 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 63 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 64 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 65 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 66 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 67 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 68 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 69 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 70 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 71 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 72 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 73 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 74 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 75 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 76 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 77 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 78 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 79 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 80 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 81 of 84
Case 8:20-bk-11560-TA   Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19   Desc
                        Main Document    Page 82 of 84
            Case 8:20-bk-11560-TA                  Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19                                     Desc
                                                   Main Document    Page 83 of 84



                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
OFFICE OF THE U.S. TRUSTEE, 411 West 4th St., #7160 Santa Ana, CA 92701

A true and correct copy of the foregoing document entitled UNITED STATES TRUSTEE’S
                                                                     MOTION TO
DELAY ENTRY OF DISCHARGE AND TO EXTEND TIME TO FILE A MOTION TO
CONVERT CASE TO A CASE UNDER CHAPTER 11 TO DECEMBER 15, 2020 UNDER AND
PURSUANT TO 11 U.S.C.§706 will be served in the manner stated below:
1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On
SEPTEMBER 11, 2020, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined
that the following persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated
Below:

    •   Nicholas W Gebelt ngebelt@goodbye2debt.com
    •   Richard A Marshack (TR) pkraus@marshackhays.com,
        rmarshack@iq7technology.com;ecf.alert+Marshack@titlexi.com
    •   United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov

2. I SERVED BY UNITED STATES MAIL: On SEPTEMBER 11, 2020, I will be served on the persons and/or entities at
the last known addresses in this bankruptcy case or adversary proceeding by placing a true and correct copy thereof in a
sealed envelope in the United States mail, first class, postage prepaid, and addressed as follows. Listing the judge here
constitutes a declaration that mailing to the judge will be completed no later than 24 hours after the document is filed

Joe Anthony Santa Maria
1603 El Rancho Drive
La Habra, CA 90631
3. PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR (state method for each
person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on SEPTEMBER 11, 2020, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.



 09/11/20                         Tari King                                                     /s/ Tari King
 Date                           Printed Name                                                    Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.


June 2012                                                                                           F 9013-3.1.PROOF.SERVICE
         Case 8:20-bk-11560-TA         Doc 15 Filed 09/11/20 Entered 09/11/20 10:04:19                Desc
                                       Main Document    Page 84 of 84



1    Peter C. Anderson
     United States Trustee
2    Frank Cadigan, SBN 95666
     Assistant U.S. Trustee
3    Office of the U.S. Trustee
     411 West Fourth Street, Suite 7160
4
     Santa Ana, CA 92701-8000
     Tel: 714-338-3400
5
     Fax: 714-338-3421
6
     Frank.Cadigan@usdoj.gov

7
                                    UNITED STATES BANKRUPTCY COURT
8
                       CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA DIVISION
9
     In re                                                  CASE NUMBER: 8:20-bk-11560-TA
10
                                    Debtor.
                                                            CHAPTER 7
11

12
                                                            NOTICE OF HEARING
13

14   TO THE CREDITORS AND OTHER INTERESTED PARTIES:
15
             NOTICE IS HERBY GIVEN that a hearing in this case will be held in Courtroom “5B”, United
16   States Bankruptcy Court, 411 West Fourth Street, Ronald Reagan Federal Building & United States
     Courthouse, Santa Ana, California 92701, on October 13, 2020 at 11:00 a.m. to consider and act upon the
17   following:
18   UNITED STATES TRUSTEE’S NOTICE OF MOTION AND MOTION TO DELAY ENTRY OF
     DISCHARGE AND TO EXTEND TIME TO FILE A MOTION TO CONVERT CASE TO A CASE
19   UNDER CHAPTER 11 TO DECEMBER 15, 2020 UNDER AND PURSUANT TO 11 U.S.C.§706
20
     Objections, if any, to the above shall be in writing and filed with the Court and served upon the court party
21   named in the upper left-hand corner of this notice at least fourteen (14) days prior to the hearing date. See
     Local Bankruptcy Rule 9013-1(f)&(h)
22


     DATED: September 11, 2020
23
                                                          KATHLEEN J. CAMPBELL
24                                                        Clerk of Court

25

26

27

28
